UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

James J. Polidora,

sg RE neem Ret

Plaintiff, —
~19-cv-1290 (AIN)
yy
ORDERS.
Dagostino & Associates, CAUSE
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On October 1, 2019, Defendant moved to dismiss Plaintiffs complaint for lack of subject
matter jurisdiction and failure to state a claim. Dkt. No. 26. On November 5, 2019, Plaintiff
filed a response to that motion. Dkt. No. 37. As Defendant noted in its letter that day, Dkt. No.
38, Plaintiff's memorandum of law exceeded the page limit contained in the Undersigned’s
Individual Rule 3.B. Plaintiffs response also contained an amended pleading, Dkt. No. 37 Ex.
36, even though Plaintiff had not notified the Defendant or the Court of his intention to amend
his pleading, as required by the Undersigned’s Rule 3.F 1.

The Court hereby STRIKES Plaintiff's memorandum of law and the attached amended
pleading. Plaintiff is ordered to file either an amended complaint or a memorandum of law that

complies with the Undersigned’s page-limit requirement no later than November 19, 2019.

SO ORDERED.

  

\e
Dated: November , 2019
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

id
id
ai

ii y seas
i
| Ec meron ee

NOV 1 9 2019. ~

ete mee ae oti, cotameneuenl TD

OO AE SR a

 

 
